Citation Nr: 9906036	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
scar of the mid-lower lip, as a residual of an injury of the 
mouth, to include an increased rating.  

2.  Entitlement to an increased rating for tinea manus of the 
dorsum of the right hand and tinea cruris, currently 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1969 to May 1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for a scar of the 
mid-lower lip, as a residual of an injury of the mouth and 
which was assigned a noncompensable disability evaluation.  
The September 1993 notice of disagreement (NOD) addressed the 
noncompensable rating but also referred to a "tooth 
injury."  A January 1994 rating action granted a 10 percent 
rating for a scar of the mid-lower lip.  

A March 1997 rating action granted service connection for 
tinea cruris (jock itch) which was associated with the 
veteran's already service-connected tinea manus  of the 
dorsum of the right hand and a rating of 10 percent was 
confirmed and continued.  

A May 1997 rating action denied service connection for 
peripheral neuropathy claimed as being due to inservice 
exposure to herbicides and also denied service connection for 
residuals of a neck strain.  No appeal was initiated from 
that rating action.  A June 1998 rating action proposed to 
reduce the 10 percent rating for a scar of the mid-lower lip 
to a noncompensable evaluation and that reduction was 
effectuated by a rating action in August 1998.  Thereafter, 
an appeal was perfected as to the claim for an increased 
rating for tinea manus of the dorsum of the right hand and 
tinea cruris.  An October 1998 rating action granted service 
connection for a residual scar in the inner surface of the 
upper lip, which was assigned a noncompensable evaluation.  

The Board notes that service connection for residuals of an 
injury of the teeth and mouth was denied by an October 1989 
rating action, of which the veteran was 

notified by RO letter of October 18, 1989.  No NOD is on file 
which reflects that it was filed within one year of that 
notification.  In May 1993 the veteran submitted a photocopy 
of a VA Form 21-4138, Statement in Support of Claim, bearing 
a date of November 30, 1989.  However, there is nothing on 
file which indicates that the original of that document was 
received by the RO.  Nevertheless, the veteran alleged in May 
1993 that that document should have been accepted as a valid 
NOD to the October 1989 denial.  

Since it appears that the veteran continues to claim service 
connection for dental disability due to inservice trauma, in 
addition to service connection for tooth number 9 for which 
service connection was granted by a dental rating in June 
1971, it must first be determined whether there was a valid 
NOD filed in 1989 or whether the October 1989 rating action 
if final; if the latter, the submission of new and material 
evidence is required.  

Under 38 C.F.R. § 19.34 (1998) "[w]hether [an NOD] or 
Substantive Appeal has been filed on time is an appealable 
issue [and if such an RO (not Board) determination is 
protested] with respect to timely filing of the [NOD] or 
Substantive Appeal, the claimant will be furnished [an 
SOC]."  Accordingly, the claim that a valid and timely NOD 
was filed in 1989 is referred to the RO for initial 
consideration.  This matter is not developed for appellate 
consideration and the adjudication of this matter will have 
no impact upon the outcome of the issues now before the 
Board.  Thus, this matter is not inextricably intertwined 
with the issues on appeal.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


FINDINGS OF FACT

1.  The veteran's scar of the mid-lower lip is barely 
discernible, is not objectively tender or painful, is not 
productive of functional impairment, and is not disfiguring.  



2.  Examinations have clearly demonstrated the equivalent of 
sustained improvement of the scar of the mid-lower lip that 
is likely to continue under the ordinary conditions of life.  

3.  There is no active fungal infection of the right hand or 
groin area, no constant itching, and no marked disfigurement.  

4.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent rating and a compensable 
evaluation for a scar of the mid-lower lip, as a residual of 
an injury of the mouth, is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A.§§ 1155, 7104 
(West 1991); 38 C.F.R.§§ 3.321(b)(1), 3.344(a) and (c), 4.2, 
4.7, 4.10, Diagnostic Code 7800 (1998).  

2.  An evaluation in excess of 10 percent for tinea manus of 
the dorsum of the right hand and tinea cruris is not 
warranted on either a schedular or extraschedular basis.  
38 U.S.C.A.§§ 1155, 7104 (West 1991); 
38 C.F.R.§§ 3.321(b)(1), 4.2, 4.7, 4.10, Diagnostic Codes 
7899-7814 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims on appeal are well grounded.  VA therefore has a 
duty to assist him in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 
(1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  No evidentiary 
or procedural development has 

been requested nor is any need for such development apparent 
to the Board.  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

On VA examination in 1976 the veteran had a tinea infection 
of the dorsum of the right hand.  Since five years earlier 
there had been a clearing of the infection of the nail of the 
3rd finger and partial clearing of the nail of the 5th finger, 
but there was still considerable involvement of the nail of 
the 4th finger, with about 50 percent of the nail having been 
destroyed.  The diagnosis was tinea manus of the right hand 
with partial destruction of the nail of the 4th finger.  

On VA dermatology examination in August 1993 the veteran 
complained of soreness and irritation of a small scar of the 
bottom lip during the winter.  He had no other problems with 
the scar.  On examination there was a one-half centimeter 
scar in the middle of his lower lip without deformity, 
discoloration or tenderness in the area.  

On file is a July 1994 statement from a former VA dentist and 
a September 1994 statement from a private dentist, Benson 
Parris.  Both dentists reported that the veteran had scarring 
of the oral soft tissues.  

On VA Agent Orange examination in January 1997 the veteran 
reported that during service an incoming rocket exploded and 
a piece of metal struck his upper and lower lips.  On 
examination there was mild to moderate hyperemia with thin 
looking skin of his hands, both in the palmar and the dorsal 
areas.  There was a skin rash in the inguinal areas with a 
border of fungal-like appearing skin lesions.  On 
consultation with the head of the VA dermatology department 
the diagnoses were tinea cruris and tinea manus.  Treatment 
with newer anti-fungal medication was suggested.  



On VA dermatology examination in April 1998 the veteran 
related that due to a rash on his hands during service he had 
lost fingernails intermittently.  He had had blisters between 
the fingers of his right hand when his hand got dirty.  He 
had been treated with various medications.  He would have no 
eruptions if he kept his hands clean.  He had worked as a 
steelworker for the last 21 years.  The skin lesions on his 
right hand would most often recur three or four times each 
summer, when he perspired more profusely.  At these times he 
would wash his hands carefully and apply a lotion.  The 
lesions would stay for a month and a half before resolving.  
The duration of the relapses depended mostly on how quickly 
he could clean his hands.  He had been followed regularly by 
the VA and by a family doctor.  He reported that he did not 
currently have active skin lesions on his right hand.  The 
lesions of the right hand would start with a white pimple and 
then the skin of the right hand would dry up quickly, with 
cracks that appeared soon thereafter.  The last time that he 
had lost a nail of his right hand was in 1979.  

The veteran's groin rash had been present continuously since 
service until he had finished a course of oral medication in 
1997.  Since then he had only had two flare-ups of his groin 
rash, the last flare-up of his groin rash having been in 
February 1998.  It had lasted about a week and a half.  
Overall, the skin lesions in the groin area had improved 
remarkably after the course of oral medication and he denied 
having active groin lesions at the current time.  

On physical examination there were no active skin lesions on 
the veteran's right hand or groin and only some redness in 
the groin area without other lesions.  He was referred for 
photographs to be taken. 

On VA dental examination in April 1998 the veteran's claim 
file was reviewed and disclosed a history of a blow to the 
front of his mouth with loosening of tooth #9 in March 1970.  
On current examination he complained of bleeding and 
loosening of teeth.  There was a very small scar on the 
inside of the maxillary lip and a scar on 

the inside of the mandibular lip.  Both scars were very well 
healed and difficult to find.  There was no loss of function 
or restriction due to these very small lip scars and these 
scars were not visible unless a thorough examination of the 
intra-oral cavity was done.  

A May 1998 addendum to the April 1998 VA dental examination 
noted that although the veteran complained of some discomfort 
due to the scars, the scars were insignificant and "no 
objective reasons can be noted for any discomfort."  The 
only reference about the lip documented in over 20 dental 
appointments at the Memphis, VA medical center (VAMC) was on 
August 25, 1992, when he described what appeared to be scar 
tissue on the lower lip and maxillary anterior ridge which he 
stated would swell, especially in the winter, and would 
become irritated.  There was no record of his ever having 
complained of pain with manipulation over the course of the 
20 dental appointments, during which extensive dental 
treatment was performed.  

In May 1998 six color photographs of the veteran's face and 
lips, as well as multiple color slides, were associated with 
the claim file.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2, 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 

but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

The scar of the mid-lower lip has been rated on the basis of 
disfigurement under 38 C.F.R. § 4.118, DC 7800 (1998) and the 
fungal infection of the right hand and groin has been rated 
analogously as tinea barbae on the basis of a built-up DC.  

When rating analogously by a 'built- up' diagnostic code 
under 38 C.F.R. § 4.27 the diagnostic code number will be 
'built-up' with the first 2 digits being selected from the 
part of the schedule most closely identifying the bodily part 
or system, and, following a hyphen, the last 2 digits will be 
'99' to signify that it is rated as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992).  
The choice of past diagnostic criteria should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  

38 C.F.R. § 4.118, DC 7814 provides for rating as eczema, 
dependent upon location, extent, and repugnance or otherwise 
disabling character of manifestations.  Under 38 C.F.R. 
§ 4.118, DC 7806, eczema when manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable rating.  When eczema 
is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  When eczema is manifested by exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  When eczema 
is 

manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance, a 50 percent rating is warranted.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118.  

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation.  Severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Disfiguring scars with complete or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement, warrant a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent; the 30 
percent to 50 percent; and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

Analysis

Scar of the mid-lower lip

Initially, it must be noted that the 10 percent rating for 
the scar of the mid-lower lip was assigned by rating action 
in January 1994 effective May 19, 1993, and was reduced, 
after proposal, by rating action of August 1998 effective 
November 1, 1998.  Thus, the 10 percent rating had been in 
effect for more than five years.  



38 C.F.R. § 3.344(a) (1998) provides that 

"Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability 
evaluations consistent with the laws and [VA] 
regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination 
is full and complete [] This applies to treatment of 
intercurrent diseases and exacerbations [] 
Examinations less full and complete than those on 
which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic 
improvement, e.g., .... many skin diseases, etc., will 
not be reduced on any one examination, except in 
those instances where all the evidence of record 
clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, 
e.g. residuals of phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the [disorder] is clearly 
reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life ..."

Moreover, 38 C.F.R. § 3.344(c) (1998) provides that 
§ 3.344(a) applies "to ratings which have continued for long 
periods at the same level (5 years or more) [and not to] 
disabilities which have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating."  



Here, the 10 percent rating had been based on disfigurement.  
The VA examinations in 1998, as well as photographs taken in 
1998, make it clear that there is no disfigurement due to the 
scar of the mid-lower lip.  Likewise, those 1998 examinations 
also make it clear that any tenderness, pain or sensitivity 
of the scar is solely subjective and is not objectively 
documented as required for a 10 percent rating for a tender 
and painful scar.  Moreover, the scar is not productive of 
any functional impairment.  

Since there is no dermatological or other process involved 
with the residual scar (unlike the fungal process of the 
right hand and groin) the evidence clearly warrants the 
conclusion that there has been, in essence, sustained 
improvement which is reasonably certain to continue under the 
ordinary conditions of life.  

Thus, restoration of a 10 percent rating for the scar of the 
mid-lower lip is not warranted.  

Tinea Manus of the dorsum of the right hand and Tinea Cruris

To warrant an evaluation in excess of 10 percent, there must 
be either marked disfigurement or there must be exudation or 
constant itching, extensive lesions.  

Despite the veteran's contentions that the groin area is at 
times exposed, when he wears swimming trunks or shorts, it is 
the opinion of the Board that the groin area is not an 
exposed surface.  Since the flare-ups of the right hand are 
only episodic he thus does not have marked disfigurement.  

Also, since the veteran's course of oral medication, he does 
not have constant manifestations or eruptions of the fungal 
infections of either the right hand or of the groin.  In 
fact, at the time of the 1998 dermatology examination he had 
no active lesions in either area.  Thus, he cannot be deemed 
to have constant itching.  



Accordingly, an evaluation in excess of 10 percent for tinea 
manus of the dorsum of the right hand and tinea cruris is not 
warranted.  

Extraschedular Consideration

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual nature for an extraschedular evaluation because there 
has been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or circumstances that otherwise "render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  Hence, RO referral of 
the case for extraschedular rating was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 
12 Vet. App. 32, 35 (1998) (while the Board does not have 
authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

Restoration of a 10 percent rating for a scar of the mid-
lower lip, as a residual of an injury of the mouth, to 
include an increased rating, is denied.  

An increased rating for tinea manus of the dorsum of the 
right hand and tinea cruris is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

